DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  at the end of claim 1 Applicant recites “…as seen in plan view.”  This seems to me a typographical error for “plan” that should read “plain view” instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adhesive applying apparatus” in claim 1 disclosed in Fig. 2 as an adhesive application surface 60 which is capable of applying adhesive to a material being processed .

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (JP 201507690).
As to claims 1 and 5, Takagi discloses a manufacturing apparatus/method for a laminated iron core formed by stacking and adhesively bonding iron core laminae, each iron core lamina formed by punching an intermittently conveyed sheet steel strip into a predetermined shape (Abstract).  Takagi discloses that the manufacturing apparatus comprises of:  a first punch 3B and a first die 2B configured to punch a part of an outer shape of each iron core lamina in the sheet steel strip; an adhesive agent applying apparatus 21 configured to apply an adhesive agent on an adhesive agent application region including a portion defined in the sheet steel strip by punching by the first punch and the first die; and a second punch 31 and a second die 2D configured to punch the outer shape of each iron core lamina other than the part punched by the first punch and the first die from the sheet steel strip, wherein the second die is provided, in a portion thereof corresponding to the part of the outer shape of the ion core lamina punched by the first punch and the first die, with a recess for defining a space between the part of the outer shape and the second die as seen in plain view (Fig. 2 below).  


    PNG
    media_image1.png
    253
    378
    media_image1.png
    Greyscale


Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Takagi contains all of the structural limitations of claim 1.
	As to claim 2, the apparatus of claim 1 is taught as seen above.  Claim 2 is rejected for the same reasons as claim 1 above since it only recites method and material worked upon limitations that the apparatus of Takagi would be capable of performing.
	As to claim 4, the apparatus of claim 1 is taught as seen above.  Takagi discloses that the apparatus has as stripper plate 4. 
	As to claim 9, the apparatus of claim 2 is taught as seen above.  Claim 9 is rejected for the same reasons as claim 4 above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 201507690) in view of Matsubara et al. (US 20110232076).
As to claim 3, the apparatus of claim 1 is taught as seen above.  Takagi fails to specifically teach or disclose that the stacking portion of the apparatus below the second die has a squeeze ring.  Matsubara discloses a laminated core punching apparatus/method (Abstract).  Matsubara discloses that it is known and conventional in the art to place a squeeze ring 253 in the stacking portion below a punching die so as to apply a holding force to keep the punched out laminations in a desired stack (paragraph 53).  It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a squeeze ring into the stacking portion of the apparatus of Takagi and would have been motivated to do so because Matsubara teaches that such a squeeze ring helps keep the laminations into a desired stack.
As to claim 8, the apparatus of claim 2 is taught as seen above.  Claim 8 is rejected for the same reasons as claim 3 above.  
	As to claim 10, the apparatus of claim 3 is taught as seen above.  Takagi discloses that the apparatus has as stripper plate 4.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP 201507690) in view of Miyazaki et al. (JP 2007324455).
As to claims 6-7, the method of claim 5 is taught as seen above.  Miyazaki discloses a method/apparatus for forming a laminated core (Abstract).  Miyazaki (Fig. 1 and 2; paragraphs 8-9) disclose that an inner diameter of a hoop material F is punched out by an inner diameter punching die 2, then transported to an adhesive application stage 3, and an adhesive is applied to the back side of the hoop material F at the adhesive application stage 3.  The end portion of the punched inner diameter is a region adjacent to the application region as well as a region which protrudes outside the contour of the lamina shape.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adhesive application method of Miyazaki in the method taught by Takagi because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful method of applying adhesive pattern for the formation of an iron core lamina stack.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745